Citation Nr: 0638943	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-42 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for PTSD.  


FINDING OF FACT

The claim for service connection for PTSD is supported by a 
diagnosis of PTSD, evidence of having participated in combat 
while in service, and medical evidence of a nexus between 
PTSD and combat service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110, 1154, 5107 
(West 2002); 38 C.F.R. § 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If, however, VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements. 38 C.F.R. 
§ 3.304(f); See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The veteran asserts that he currently suffers from PTSD, 
which he relates to his combat experience as an infantryman 
in Vietnam.  During a hearing held in April 2006, the veteran 
testified that his unit was subjected to enemy fire on his 
first day in the field.  The veteran received a shrapnel 
wound in his right shoulder during this battle.  The veteran 
also testified that he was involved in several firefights 
where he saw members of his company wounded.  Service 
personnel records confirm the veteran's military occupational 
specialty was Light Weapons Infantry.  He was awarded the 
Combat Infantryman Badge for his service.  The veteran's 
right arm shrapnel wound is documented on his May 1971 
separation examination.  In light of the evidence of record, 
the occurrence of an in-service stressor has been 
established.  

The veteran submits a January 2003 psychiatric evaluation 
performed by the Psychiatric Associates of Texarkana.  The 
veteran reported depression, sleep disturbance, withdrawal 
from other people, loss of interest, thoughts about people 
being killed and the loss of friends, repeated memories of 
combat, and night sweats.  He denied a history of psychiatric 
difficulties or treatment prior to entering active duty.  The 
veteran reported impaired relationships with friends, family, 
and co-workers as a result of his symptoms.  The veteran's 
psychiatrist diagnosed PTSD related to combat experiences 
during military service.  Also of record are October 2003 to 
October 2004 VA treatment records, which reflect treatment 
for a history of PTSD and major depressive disorder.  The 
veteran reported feelings of depression between four and six 
days a week, insomnia, nightmares, and night sweats.  In 
addition, the veteran stated that he avoided war-related 
movies and news, as they trigger recurrent thoughts of 
Vietnam.  The veteran was prescribed medication to manage his 
symptoms.  A VA psychiatric examination in September 2003 
yielded a diagnosis of major depressive disorder with PTSD 
symptoms, but the examiner stated that the veteran did not 
meet the full criteria for a separate diagnosis of PTSD.

The evidence of record shows that the veteran's claimed in-
service stressors have been corroborated by service medical 
and personnel records.  In addition the veteran has a medical 
diagnosis of post-traumatic stress disorder based on the 
aforementioned combat stressors.  Weighing these against the 
September 2003 VA examination, the Board finds that the 
evidence is at least in equipoise.  The Board concludes that 
the criteria for a grant of service connection for PTSD have 
been met.  38 U.S.C.A. § 5107(b) (West 2002).  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated May 2003 by informing him 
of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The veteran has not received 
notice regarding the criteria for assignment of disability 
ratings and effective dates of disability benefits.  However, 
the RO can rectify the lack of notice prior to assigning a 
disability rating and effective date for the benefits awarded 
by this decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted. 


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


